                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                    Case No. 19-00537 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF SERVICE; DIRECTING
Northern District of California




                                                v.                                      DEFENDANTS TO FILE
 United States District Court




                                  13                                                    DISPOSITIVE MOTION OR
                                                                                        NOTICE REGARDING SUCH
                                  14     A. TAMAYO, et al.,                             MOTION; INSTRUCTIONS TO
                                                                                        CLERK
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF prison
                                  20   officials and the Chief of the Office of Appeals in Sacramento. Plaintiff’s motion for leave
                                  21   to proceed in forma pauperis will be addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that he is a practicing member of the Rastafarian religion, i.e., “The
                                  10   House of the Lion of Judah.” (Compl. Attach. at 4.) On March 26, 2018, he applied for a
                                  11   Kosher diet which he claims is consistent with his religious beliefs. (Id.) On April 16,
                                  12   2018, Plaintiff was interviewed by Pastor B. D. Min, not a party to this action, who
Northern District of California
 United States District Court




                                  13   informed him that a decision would be made by the Religious Review Committee (“RRC”)
                                  14   which was comprised of Defendants A. Tamayo, Y. Friedman and “other unknown
                                  15   defendants.” (Id.) Plaintiff’s request was denied by Defendant Tamayo, the Community
                                  16   Resources Manager, on July 28, 2018, based on the fact that Plaintiff had purchased “non
                                  17   Kosher food.” (Id. at 5; Compl., Ex. A at 10.) Plaintiff asserts that it is his sincere belief
                                  18   that eating a Kosher diet is consistent with his faith, and that the lack of a Kosher diet has
                                  19   placed a substantial burden on him. (Compl. Attach. at 5, 7.) Plaintiff also claims that
                                  20   Defendants acted with an intent or purpose to discriminate against him, and that they failed
                                  21   to afford him the rights they afford other religions, i.e., Jews and Muslims. (Id. at 6.)
                                  22   Defendant Tamayo denied Plaintiff’s inmate appeal on the matter in the second level
                                  23   appeal decision, which was also reviewed by Defendant M. Atchley, Chief Deputy
                                  24   Warden. (Compl., Ex. A at 7-8.) Defendant M. Voong denied the appeal at the third level
                                  25   review. (Id. at 5-6.) Plaintiff claims that Defendant Y. Friedman is liable as a member of
                                  26   the RRC which denied his request for a Kosher diet. (Compl. Attach. at 3.) Based on the
                                  27   foregoing, Plaintiff claims that Defendants Tamayo, Friedman, Voong, and Atchley
                                  28                                                  2
                                   1   violated his rights under the First and Fourteenth Amendments and the Religious Land Use
                                   2   and Institutionalized Persons Act (“RLUIPA”). (Compl. Attach. at 2-3.)
                                   3          Based on these allegations, the Court finds the following claims are cognizable: (1)
                                   4   a violation of Plaintiff’s First Amendment right to the free exercise of his religion, see
                                   5   Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008); (2) a violation of Equal
                                   6   Protection based on the allegation that Plaintiff was discriminated against and was denied
                                   7   rights that are afforded other religions, see Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir.
                                   8   1997), abrogated on other grounds by Shakur, 514 F.3d at 884-85; and (3) a violation of
                                   9   Plaintiff’s rights under RLUIPA based on his claim that the denial of a Kosher diet created
                                  10   a “substantial burden” on the exercise of his religion, 42 U.S.C. § 2000cc-1(a).
                                  11

                                  12                                         CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons state above, the Court orders as follows:
                                  14          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  15   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  16   of the complaint, all attachments thereto, and a copy of this order upon Defendants
                                  17   Deputy Warden M. Atchley, A. Tamayo, and Y. Friedman at the Correctional
                                  18   Training Facility (P.O. Box 686, Soledad, CA 93960-0686), and M. Voong at the Office
                                  19   of Appeals (P.O. Box 942883, Sacramento, CA 94283-0001). The Clerk shall also mail
                                  20   a copy of this Order to Plaintiff.
                                  21          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  22   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  23   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                  24   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                  25   summons, fail to do so, they will be required to bear the cost of such service unless good
                                  26   cause shown for their failure to sign and return the waiver form. If service is waived, this
                                  27   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  28                                                  3
                                   1   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                   2   an answer before sixty (60) days from the day on which the request for waiver was sent.
                                   3   (This allows a longer time to respond than would be required if formal service of summons
                                   4   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                   5   form that more completely describes the duties of the parties with regard to waiver of
                                   6   service of the summons. If service is waived after the date provided in the Notice but
                                   7   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   8   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   9   the waiver form is filed, whichever is later.
                                  10          3.     No later than ninety-one (91) days from the date this order is filed,
                                  11   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  12   respect to the claims in the amended complaint found to be cognizable above.
Northern District of California
 United States District Court




                                  13                 a.     Any motion for summary judgment shall be supported by adequate
                                  14   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  15   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  16   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  17   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  18   Court prior to the date the summary judgment motion is due.
                                  19                 b.     In the event Defendants file a motion for summary judgment, the
                                  20   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  21   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  22   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  23          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  24   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  25   motion is filed.
                                  26          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  27   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  28                                                   4
                                   1   must come forward with evidence showing triable issues of material fact on every essential
                                   2   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   3   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   4   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                   5   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   6   F.3d 651, 653 (9th Cir. 1994).
                                   7            5.       Defendants shall file a reply brief no later than fourteen (14) days after
                                   8   Plaintiff’s opposition is filed.
                                   9            6.       The motion shall be deemed submitted as of the date the reply brief is due.
                                  10   No hearing will be held on the motion unless the Court so orders at a later date.
                                  11            7.       All communications by the Plaintiff with the Court must be served on
                                  12   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
Northern District of California
 United States District Court




                                  13   copy of the document to Defendants or Defendants’ counsel.
                                  14            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                  15   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  16   Rule 16-1 is required before the parties may conduct discovery.
                                  17            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  18   court informed of any change of address and must comply with the court’s orders in a
                                  19   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  20   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  21            10.      Extensions of time must be filed no later than the deadline sought to be
                                  22   extended and must be accompanied by a showing of good cause.
                                  23            IT IS SO ORDERED.
                                  24           May 13, 2019
                                       Dated: _____________________                           ________________________
                                                                                              BETH LABSON FREEMAN
                                  25
                                                                                              United States District Judge
                                  26
                                       Order of Service
                                       PRO-SE\BLF\CR.19\00537Smith_svc
                                  27

                                  28                                                      5
